660 S.E.2d 542 (2008)
STATE of North Carolina
v.
Joseph Lamar STOKLEY.
No. 380P07.
Supreme Court of North Carolina.
March 6, 2008.
Rudolph A. Ashton, III, Charles K. McCotter, Jr., New Bern, for Stokley.
*543 Robert T. Hargett, Special Deputy Attorney General, Frank R. Parrish, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 646 S.E.2d 640.

ORDER
Upon consideration of the petition filed on the 6th day of August 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."